DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 10-14, 17, 20, and 22-23 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 22, and 23, the closest reference to Xu et al. (Pub No.20140240702) disclose the laser based apparatus, methods and applications. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 22, and 23.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a filter element that causes more loss of light of a wavelength range that includes a peak wavelength of at least one of Stokes light and anti-Stokes light than the laser light, wherein the Stokes light and anti-Stokes light result from four-wave mixing involving a plurality of guide modes in a multi-mode fiber that guides the laser light”.
Regarding claim 22,
None of the cited prior arts discloses the claimed method of independent claim 22, in particular having the method of “causing more loss of light of a wavelength range that includes a peak wavelength of at least one of Stokes light and anti-Stokes light than 
Regarding claim 23,
None of the cited prior arts discloses the claimed method of independent claim 23, in particular having the method of “determining a peak wavelength of at least one of Stokes light and anti-Stokes light resulting from four-wave mixing involving a plurality of guide modes in the multi-mode fiber; and setting the specific wavelength range to include the peak wavelength determined in the determining of the peak wavelength of the at least one of the Stokes light and the anti-Stokes light”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/KINAM PARK/Primary Examiner, Art Unit 2828